Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 July 19, 2013 Opportunity knockstwice. Opportunities for monthly cash flow** **Coupons vary on a monthly basis and may be zero. credit-suisse.com/etn You may receive less, and possibly significantly less, than the principal amount of your investment at maturity or upon repurchase or sale. Credit Suisse Silver Shares Covered Call ETNs track the performance of the Credit Suisse NASDAQ Silver FLOWS  106 Index; Credit Suisse Gold Shares Covered Call ETNs track the performance of the Credit Suisse NASDAQ Gold FLOWS
